Case 6:20-cv-00701-WWB-DCI Document 48 Filed 06/15/21 Page 1 of 3 PageID 1580


                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

          SOUL QUEST CHURCH OF MOTHER              )
          EARTH, INC., a Florida Domestic          )
          Non-Profit Corporation, on its own       )
          behalf and on behalf of its members; and  )
          CHRISTOPHER YOUNG, individually          )
          and as spiritual leader of Soul Quest    )
          Church of Mother Earth,                  )
                                                   )
                                      Plaintiffs,  )
                                                   )
          vs.                                      )    Case No.: 6:20-cv-00701-WWB-DCI
                                                   )
          MERRICK B. GARLAND, Attorney             )
          General of the United States of America; )
          D. CHRISTOPHER EVANS, Acting             )
          Administrator of the U.S. Drug           )
          Enforcement Administration,              )
                                                   )
                                      Defendants. )
                                                   )

                     PLAINTIFFS’ MOTION FOR LEAVE TO FILE REPLY TO
                        DEFENDANTS’ RESPONSE IN OPPOSITION TO
               PLAINTIFFS’ RENEWED PETITION FOR PRELIMINARY INJUNCTION

          Pursuant to Local Rule 3.01(d), Plaintiffs, by and through the undersigned counsel,

hereby respectfully file this Motion for Leave to File Reply to Defendants’ Response in

Opposition to Plaintiffs’ Renewed Petition for Preliminary Injunction (“Defendants’

Opposition”) (ECF No. ), and as grounds further state as follows:

          1.    Local Rule 3.01(d) states, in relevant part, that a reply directed to a

response can only be filed with the Court’s leave, and premised upon a motion – limited

to three (3) pages in length, and which specifies “the need for, and length of, the proposed

reply.”

          2.    On June 1, 2021, the Defendants’ filed their Opposition to Plaintiffs’

Renewed Petition for Preliminary Injunction. (ECF No. 31) (hereinafter, “Defendants’



                                               1
Case 6:20-cv-00701-WWB-DCI Document 48 Filed 06/15/21 Page 2 of 3 PageID 1581


Opposition”). In doing so, the Defendants made numerous statements of fact, as well as

legal argument, which require the Plaintiffs’ substantive reply. These include replying to

the exhibits filed alongside Defendants’ Opposition (ECF Nos. 45-1 through 45-10),

particularly the Sworn Declaration of Karen Moreno (ECF No. 45-1).

       3.     It is anticipated that any such reply will consume no more than seven (7)

pages of argument and an anticipated rebuttal affidavit of Plaintiff Christopher Young.

Moreover, the reply will address, among other issues, the arguments promoted by

Defendants that the District Court does not possess jurisdiction under which to consider

the Plaintiffs’ requests for relief, and pursuant to 21 U.S.C. § 877. Moreover, the Plaintiffs

intend in any reply to address the Defendants’ contentions that the latter possessed lawful

power in order to impose ad hoc regulatory determinations upon Plaintiff Soul Quest

Church.

       4.     The Plaintiffs require an opportunity to rebut the Defendants factual

assertions and legal arguments. The Plaintiffs’ pleading for preliminary injunctive relief

implicates right articulated under the Religious Freedom Restoration Act (“RFRA”), 42

U.S.C. § 2000bb through 42 U.S.C. § 2000bb-4 (1993), the Plaintiffs are entitled to ‘their

day in court,’ as RFRA requires that adjudication of disputes exclusively involve a “claim

or defense in a judicial proceeding.”

       5.     In light of the potential structure of this proceeding, including the

Defendants’ adamant opposition to any evidentiary hearing on the Plaintiffs’ Renewed

Petition for Preliminary Injunction, the need for filing a Reply Brief becomes all the more

pivotal in order to further advise the Court, as well as to provide Plaintiffs with the

opportunity to dismantle the false factual and legal premises of the Defendants’

Opposition.




                                              2
Case 6:20-cv-00701-WWB-DCI Document 48 Filed 06/15/21 Page 3 of 3 PageID 1582


                CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

       I, DEREK B. BRETT, hereby certify, pursuant to Local Rule 3.01(g), that

concurrence in the foregoing Motion was sought from Defendants, by and through their

counsel, and that concurrence was granted.

       WHEREFORE, the Plaintiffs respectfully request that the District Court grant level

for the filing of a Reply Brief by Plaintiffs, as based upon the foregoing discussion.

       Respectfully submitted this 15th day of June 2021.

                                          By: /s/Derek B. Brett__________________
                                          DEREK B. BRETT, ESQ.
                                          Fla. Bar No. 0090750
                                          BURNSIDE LAW GROUP
                                          109 Ilsley Avenue, Suite 9
                                          Halifax, Nova Scotia B3B 1S8
                                          Telephone: (902) 468-3066
                                          Facsimile: (902) 468-4803
                                          Email: dbb@burnsidelaw.net
                                          Lead Counsel for Plaintiffs


                                          /s/A. Brian Phillips_____________________
                                          A. BRIAN PHILLIPS, ESQ.
                                          Fla. Bar No. 0067113
                                          A. BRIAN PHILLIPS, P.A.
                                          912 Highland Avenue
                                          Orlando, Florida 32803
                                          Telephone: (407) 872-0777
                                          Telecopier: (407) 872-0704
                                          Email: brian.phillips@phillips-law-firm.com
                                          Local Counsel for Plaintiffs

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 15th day of June 2021, the undersigned

electronically filed the foregoing with theClerk of Court using the CM/ECF system, which

will send notification of the same via email to the designated attorney for the Defendants.

                                          By: s/Derek B. Brett_________
                                          DEREK B. BRETT, ESQ.



                                             3
